Citation Nr: 1727669	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, diagnosed as right elbow mild arthritis.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a prostate disability, diagnosed as an enlarged prostate, claimed as due to herbicide exposure.

4.  Entitlement to service connection for colon polyps, claimed as due to herbicide exposure.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

6.  Entitlement to special monthly compensation due to the need of regular aid and attendance for a spouse.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA paperless claims processing system contains VA treatment records dated from August 2011 to June 2012, and from September 2012 to April 2013.  Other documents on the VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

This claim was previously before the Board in June 2015, at which time the Board denied service connection for a right hand disability, diagnosed as mild degenerative joint disease of the first carpal metacarpal joint space, right hand peripheral neuropathy, a groin disability, and a respiratory disability due to asbestos exposure.  The remaining claims currently before the Board were remanded for additional development. 

The issues of entitlement to service connection for a right eye disability, TDIU, and special monthly compensation for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right elbow disability, diagnosed as right elbow mild arthritis, was not first manifest during service or within one year of separation from service, nor does the evidence establish that such a disorder is otherwise related to such service.

2.  The preponderance of evidence is against a finding that the Veteran's prostate disability, diagnosed as an enlarged prostate, is related to service, to include as a result of exposure to herbicides.

3.  The preponderance of evidence is against a finding that the Veteran's colon polyps are related to service, to include as a result of exposure to herbicides. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability, diagnosed as right elbow mild arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a prostate disability, diagnosed as an enlarged prostate, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

3.  The criteria for service connection for colon polyps have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2015).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service" versus "blue water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  The enumerated diseases acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records (SPRs), service treatment records (STRs), and his own written and oral statements regarding his active service demonstrate that he had service off the coast, or in the blue waters, of the Republic of Vietnam during his period of active duty.  Furthermore, the Veteran is not alleging that he ever set foot in the Republic of Vietnam.  As such, the Veteran's exposure to herbicides is not conceded.



 Right Elbow Disability

According to the Veteran, he hit his elbow on the side of his ship in 1970.  Service treatment records indicate that the Veteran sought treatment for right elbow pain in May 1970, but the x-rays came back negative. 

In August 2010, the Veteran received a VA examination for his right elbow.  The examiner noted the Veteran's service treatment records which indicated complaints of right elbow pain, but a negative x-ray.  The examiner also noted that at the Veteran's separation examination in December 1971, the Veteran denied any elbow complaints; the physical examination was found to be normal.  At the August 2010 VA examination, the Veteran denied any surgeries or fractures, and also any history of other elbow trauma.  He indicated that he had an occasional dull ache in his right elbow, but the examiner found no swelling, elbow joint instability, or weakness.  The examiner also noted that there was no need for an assistive device or any flare-ups.  Based on the physical examination, the examiner diagnosed right elbow mild arthritis, but concluded that it was not caused by or related to military service.  The examiner did not, however, provide a rationale for his conclusion.

The Veteran received treatment for his right elbow after service.  In August 2011, the Veteran indicated during treatment that he had right elbow pain for 20 years, and it was sometimes a shooting pain.

Pursuant to the June 2015 Board remand, a VA examiner was asked to provide a rationale to the August 2010 VA examination that concluded that the Veteran's right elbow mild arthritis was not related to service.  In October 2015, the examiner considered the Veteran's service treatment records and found that no treatment was documented for the injury, no limitations of duty were documented, and no follow-up care was provided.  Furthermore, the examiner considered the Veteran's treatment records and found that the first documented account of an elbow complaint was in 2011 when the Veteran noted that he had right elbow pain for 20 years.  The examiner noted that there was little known about the in-service injury, and it did not appear to be of sufficient severity to warrant treatment, follow-up, or even a diagnosis.  It was also not deemed worthy of mention during the separation examination.  After considering the lack of treatment or mention of an elbow disability until long after discharge, the examiner opined that the diagnosis of right elbow arthritis was more consistent with advanced age, and the "acute, poorly described, and never mentioned against injury in 1970" did not contribute to the diagnosis.  As such, the examiner reiterated the August 2010 VA examination conclusion that the Veteran's right elbow mild arthritis was less likely than not caused by, related to, or worsened beyond natural progression by the Veteran's military service or right elbow injury. 

The Board finds the August 2010 VA examination and subsequent October 2015 examination addendum to be highly probative evidence against the Veteran's claim. The Board finds the addendum to be credible and competent, as the examiner provided a thorough rationale with regards to the Veterans right elbow disability and its lack of connection to service.  The Board concludes that the Veteran sustained a right elbow injury while in service and has a current diagnosis of mild arthritis in his right elbow.  The evidence, however, indicates that the Veteran's right elbow arthritis is not related to his time in service.  In light of the competent medical evidence indicating that the Veteran's right elbow disability is not related to service, the Board finds that service connection on a direct basis is not warranted.

The Board also notes that arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the most probative evidence, to include the Veteran's own statements, indicates that the Veteran was not symptomatic at the time of discharge.  The Board notes that the Veteran indicated in August 2011 that he had pain in his elbow for 20 years.  A Veteran's lay statements are competent with regard to facts perceived through the use of the five sense; as such, the Board will conclude that the Veteran had pain in his elbow since the early 1990s.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, that is not a competent diagnosis of arthritis.  Regardless, even if it was, it would still be 20 years since separation that the Veteran began to experience pain in his right elbow.  As the disability did not manifest to a compensable degree within one year from the date of separation, the Board finds that presumptive service connection is also not warranted.

Prostate Disability

The Veteran alleged that he was exposed to Agent Orange while on duty aboard the USS McKean.  In January 2010, the veteran submitted a statement indicating that he was aboard the vessel less than 100 yards from the beach of Vietnam as the USS McKean was giving fire support for the infantry.  The Veteran also contended that he had an enlarged prostate since the early 1970s.

The Veteran's military personnel records verify that he served aboard the USS McKean during his military service.  The Veteran does not contend, however, that his vessel ever traveled along the inland waterways of Vietnam while he was aboard.  Furthermore, Defense Personnel Records Information Retrieval System records indicate that the USS McKean was conducting operations off the coast of Vietnam in October 1971, which is during the Veteran's time of service.  The Veteran's personnel records contain no notations suggestive of a temporary deployment to Vietnam, and no evidence indicates the USS McKean entered the "brown waters" of Vietnam.  As noted above, for presumptive purposes, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Therefore, although the evidence demonstrates that the Veteran served in the waters adjacent to Vietnam, it does not demonstrate "service in the Republic of Vietnam." The evidence does not show that the Veteran served in Vietnam and the Veteran does not contend such. As such, the presumption of herbicide exposure due to service in Vietnam is inapplicable.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). 

Additionally, in June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray Agent Orange during the Vietnam era. See 3.307(a)(6)(v). As the Veteran served in the United States Navy, this regulation does not apply to him.

The fact that a veteran is not entitled to the regulatory presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive connection for a chronic disease. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). As the Veteran does not have a current diagnosis of prostate cancer, presumptive service connection on the basis of a chronic disease is not applicable to the present case, and therefore, the Board turns to a discussion of direct service connection. 

As an initial matter, the evidence does not show, and the Veteran does not contend, that his prostate disability is related to service in any manner other than as a result of his alleged exposure to herbicides. The Veteran's service treatment records reveal no complaints or findings of a prostate disability during service.  In June 2006, the Veteran received treatment for a prostate nodule, and received prostate ultrasound biopsies.  As a result, the Veteran was found to have a focal high grade prostatic intraepithelial neoplasia (PIN) in the right mid medial region.  In October 2006, the Veteran received another biopsy under anesthesia, and was diagnosed with mild chronic prostatitis.  

The Veteran received a VA examination in August 2016 and indicated that he started having problems with his prostate in 1975 after he was discharged from the military.  The Veteran stated that his personal physician diagnosed him with an enlarged prostate, but did not give him any medications.  Another personal physician directed the Veteran to take a warm bath and use a heating paid to relieve his prostate pain, and that was how the Veteran treated himself.  The Veteran also recounted his biopsies in 2006, and stated that the results came back indeterminate.  The examiner then noted that the Veteran's treatment records from service until June 2006 were silent for any prostate conditions and/or residuals.  Based on a lack of documented prostate issues during and immediately following service, the examiner opined that the Veteran's prostate disabilities were less likely than not caused by, or related to the Veteran's active duty service, to include any in-service exposure to herbicides.  

There is no evidence of record, lay or medical, suggesting that the Veteran's prostate disability is related to service on a basis other than the alleged herbicide exposure.  Accordingly, a preponderance of the evidence is against the claim for service connection for a prostate disability on a direct basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Colon Polyps

The Veteran alleges that his colon polyps are the result of exposure to Agent Orange while in service.  As discussed previously, the evidence does not show that the Veteran served in Vietnam. As such, the presumption of herbicide exposure due to service in Vietnam is inapplicable. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

In October 2002, the Veteran received a colonoscopy, and the physician discovered a polyp.  The physician noted infrequent episodes of rectal bleeding from hemorrhoids, but no other gastrointestinal complaints.  The Veteran was diagnosed with a right transverse colon polyp, diverticulosis of the colon, and rectal bleeding from hemorrhoids.  The physician recommended a high fiber diet and stool softeners. 

The Veteran received a VA examination in August 2016 and indicated he was claiming colon polyps due to Agent Orange and other hazardous material exposure.  The Veteran stated that he had his first colonoscopy in the 2000s due to bleeding.  The physician removed polyps, and when he had another colonoscopy two years later, he did not have any polyps.  The Veteran indicated he had a third colonoscopy sometime later, and once again he did not have any polyps.  The examiner noted that the Veteran's treatment records from service until October 2002 were silent for any colon conditions and/or residuals.  Based on a lack of documented prostate issues during and immediately following service, the examiner opined that the Veteran's colon disability was less likely than not caused by, or related to the Veteran's active duty service, to include any in-service exposure to herbicides.

There is no evidence of record, lay or medical, suggesting that the Veteran's colon disability is related to service on a basis other than the alleged herbicide exposure. Accordingly, a preponderance of the evidence is against the claim for service connection for a prostate disability on a direct basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for a right elbow disability, diagnosed as right elbow mild arthritis, is denied.

Entitlement to service connection for a prostate disability, diagnosed as an enlarged prostate, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for colon polyps, claimed as due to herbicide exposure, is denied.


REMAND

Right Eye Disability

The Veteran's service treatment records revealed treatment for a foreign body in the right eye in April 1968.  On the Veteran's December 1971 separation examination, his eyes were evaluated as normal.  In a March 2008 post-service private treatment record, the Veteran was treated for an eye infection.  He reported a build-up of mucous in the eye from time to time.  The Veteran was afforded a VA examination in August 2010.  The Veteran reported some mucous discharge after foreign body trauma in the right eye while in service.  Following a physical examination, the examiner found that both eyes were in good ocular health.  The examiner found that the right eye mucous discharge was not due to or aggravated by the foreign body trauma while in service.  In a VA treatment record dated in September 2012, the Veteran reported eye allergies for years.  The assessment was allergic conjunctivitis. 

In June 2015, the Board found the August 2010 VA medical opinion to be inadequate because no rationale for the opinion was provided and remanded the case for additional development.  Pursuant to the June 2015 Board remand, a VA examiner provided an addendum opinion to the August 2010 examination as to whether the Veteran's diagnosed allergic conjunctivitis was related to the Veteran's service.  

In November 2016, a VA examiner opined that the Veteran's allergic conjunctivitis was not at least as likely as not due to or aggravated by an injury to his right eye from a foreign body in April 1968.  The Board finds the November 2016 addendum opinion to be inadequate because no rationale for the opinion was provided.  Under the duty to assist, an addendum opinion must be obtained which address the etiology of the Veteran's currently diagnosed right eye disability with an adequate rationale.  

Spousal Aid and Attendance

The Veteran is seeking special monthly compensation due to the need of regular aid and attendance for his wife.

Any veteran entitled to compensation at the rates provided in 38 U.S.C.A. § 1114, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115 (West 2014).  38 C.F.R. § 3.351(a)(2) (2014) specifies that increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance. 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(b).

The Board notes that the Veteran is not currently service-connected for any disability.  As a disability rating of 30 percent or higher is required, the Veteran is currently not entitled to additional compensation under 38 U.S.C.A. § 1114.  However, adjudication of the Veteran's remanded claim for service connection for a right eye disability may provide the required 30 percent or higher disability percentage.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

TDIU

With respect to the Veteran's assertion that he is unable to work due to his claimed service-connected disabilities, the Board concludes that further development and adjudication of the Veteran's claims for service connection for a right eye disability may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's spouse's Social Security Administration records and associate these records with the claims folder.  In an October 2007 Notice of Award, the Social Security Administration informed the Veteran that it had found his wife to be disabled.  

To the extent attempts to obtain records are unsuccessful, the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records. 

2. Return the claims file to the August 2010 VA examiner to obtain another addendum opinion regarding the etiology of the Veteran's currently diagnosed right eye disability.  If the August 2010 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination

The Examiner should specifically state:

Whether there is a 50 percent probability or greater that the Veteran's current right eye disability, diagnosed as allergic conjunctivitis, is etiologically related to his active duty service, to specifically include the injury to his right eye from a foreign body in April 1968.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3. After the above development has been completed, adjudicate the claims for entitlement to service connection for a right elbow disability; entitlement to service connection for a right eye disability; entitlement to service connection for a prostate disability; entitlement to service connection for a colon polyps; entitlement to aid and attendance for a spouse; and entitlement to TDIU.  If any benefit sought remains denied, provide the Veteran a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


